 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 DITECH FINANCIAL LLC and FEDERAL                             Case No.: 2:16-cv-02702-APG-NJK
   NATIONAL MORTGAGE ASSOCIATION,
 4                                                         Order for Stipulation of Dismissal or
        Plaintiffs                                                    Status Report
 5
   v.
 6
   CHALET VEGAS HOMEOWNERS
 7 ASSOCIATION,

 8          Defendant

 9         On December 30, 2019, the parties advised the court that they had reached a settlement

10 and they requested 60 days to finalize settlement. ECF No. 25. More than 60 days have passed,

11 but the parties have not filed a stipulation of dismissal.

12         I THEREFORE ORDER the parties to file a stipulation of dismissal or a status report by

13 March 20, 2020.

14         DATED this 9th day of March, 2020.

15

16
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
